Citation Nr: 1712883	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  08-30 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for peripheral neuropathy of the right hand.

2.  Entitlement to an initial compensable disability rating for peripheral neuropathy of the left hand.

3.  Entitlement to an initial compensable disability rating for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial compensable disability rating for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial compensable disability rating for nonproliferative diabetic retinopathy.

6.  Entitlement to an initial compensable disability rating for erectile dysfunction.

7.  Entitlement to a disability rating in excess of 10 percent for adjustment disorder with depressed mood and organic mood.

8.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1984 to November 1984, with an additional unverified period of active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction rests with the RO in St. Petersburg, Florida, from which the appeal was certified.  

The record shows that the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in January 1985 and appointed the Oregon Department of Veterans' Affairs as his representative.  This is the only form in the file appointing a representative.  At some later point in time, the Veteran's file shows actions taken on his behalf by the Florida Department of Veterans Affairs, however, there is no valid form appointing the Florida Department of Veterans Affairs as the representative.

In December 2013, the Oregon Department of Veterans Affairs attempted to withdraw as representative.  However, this attempt was made after the appeal was certified to the Board.  A representative's right to withdraw services after an appeal has been certified to the Board is governed by Rule 608 of the Board's Rules of Practice.  38 C.F.R. § 20.608.  Rule 608 requires that any withdrawal be made on motion showing good cause.  Letters were sent to the Veteran and to the Oregon Department of Veterans Affairs informing them that a withdrawal had to be by motion, or the Veteran could appoint a new representative.  The letters indicated that if no response was received, the Board would continue to treat the Oregon Department of Veterans Affairs as the representative.  No response has been received and therefore the Oregon Department of Veterans Affairs is still the valid representative.  Subsequently, in March 2017, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, formally appointing the Oregon Department of Veterans' Affairs as his representative.

In March 2012 and January 2015, the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2015, the Board remanded the Veteran's appeal to, inter alia, verify the Veteran's period of service beginning in February 2011 and schedule the Veteran for VA examinations for all of his claimed conditions.  

Review of the record reveals that remand is needed to ensure substantial compliance with all of the January 2015 directives.  With respect to the Veteran's service, it's unclear what steps the AOJ took to verify any additional service performed by the Veteran after February 2011.  The Board observes that the AOJ requested all of the Veteran's service treatment and personnel records, which were associated with the claims file.  However, these documents are silent for any service after February 2011, and there is no documentation of what, if any, other steps taken by the AOJ.  Accordingly, remand is again needed to verify the Veteran's service after February 2011, and the AOJ must issue a memorandum documenting its findings and all efforts undertaken. 

Additionally, the AOJ must again attempt to schedule the Veteran for VA examinations for all of his claimed conditions.  The record shows that the AOJ attempted to schedule the Veteran for VA examinations at VA facilities in Miami, Florida in March 2015 and June 2015, for which the Veteran failed to report.  However, it appears that the Veteran moved from Florida to Oregon during this time period, as later indicated by the Veteran's representative in an October 2015 letter.  In fact, the March 2017 VA Form 21-22 appointing the Veteran's current representative reflects an Oregon state address for the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the character, type, and dates of any period of service beginning in or after February 2011.  Any correspondence directed to the Veteran must be sent to the most current address of record, which now appears to be in Oregon.  

Prepare a formal finding memorandum detailing all outcomes and efforts to verify the period of service in question.  

2.  If any service beginning in or after February 2011 is verified, contact the appropriate records depository to obtain all outstanding service personnel records and service treatment records associated with any period of service beginning in or after February 2011.

3.  Schedule the Veteran for appropriate VA examinations to determine the nature and severity of his service-connected peripheral neuropathy of the hands, peripheral neuropathy of the lower extremities, nonproliferative diabetic retinopathy, erectile dysfunction, and adjustment disorder with depressed mood and organic mood.  The claims file and a copy of this Remand should be made available to the examiners in conjunction with the examinations.  Any medically indicated tests should be accomplished, to include any electromyography/nerve conduction studies.  The examiners should set forth all symptomatology.  

A complete rationale should be provided for any opinion or conclusion expressed.

4.  In addition, schedule the Veteran for a VA examination to determine the nature and etiology of any hypertension.  The claims file, electronic records, and a copy of this Remand should be made available to the examiner in conjunction with the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension began during a period of active duty or a verified period of active duty for training, manifested within one year following separation from a period of active duty, or is otherwise causally or etiologically related to a period of active duty or verified period of active duty for training.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hypertension was caused or aggravated by the Veteran's service-connected diabetes mellitus.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  Thereafter, re-adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

